DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2. Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Masuda et al. (US Patent 6,358,782) in view of Salman et al (US 2008/0247101 A1).

Regarding claim 1: Masuda teaches in Fig. 1 about an integrated circuit chip comprising:

    PNG
    media_image1.png
    611
    851
    media_image1.png
    Greyscale

a semiconductor on insulator (SOI) substrate 1 having a structure in which a bulk substrate 2, a buried insulating film 3, and a semiconductor body layer 4(Fig. 2) are sequentially stacked;
a conductive ion implantation region 7 formed at a position adjacent to the buried insulating film in the bulk substrate;
an integrated circuit portion 33/35 formed on an active surface of the semiconductor body layer; and
a penetrating electrode portion 22 arranged at a position spaced apart from the integrated circuit portion in a horizontal direction, the penetrating electrode portion penetrating the semiconductor body layer and the buried insulating film in a vertical direction (Salman also teaches the similar limitation in Fig. 2), the penetrating electrode portion connected to the conductive ion 

3.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Salman et al (US 2008/0247101 A1) in view of Masuda et al. (US Patent 6,358,782)

Regarding claim 1: Salman teaches in Fig. 2, 17 about an integrated circuit chip comprising:

    PNG
    media_image2.png
    369
    597
    media_image2.png
    Greyscale

a semiconductor on insulator (SOI) substrate 90 having a structure in which a bulk substrate 93, a buried insulating film 92, and a semiconductor body layer 91 are sequentially stacked;
a conductive ion implantation region 37 formed at a position adjacent to the buried insulating film in the bulk substrate;
an integrated circuit portion formed on an active surface of the semiconductor body layer (Fig. 15); and


Salman does not explicitly talk about the penetrating electrode portion having a U-shaped cross sectional shape.

However Masuda teaches in Fig. 1 about the penetrating electrode portion 22 having a U-shaped cross sectional shape.

    PNG
    media_image1.png
    611
    851
    media_image1.png
    Greyscale


Thus, it would have been obvious to  one of ordinary skill in the art, at the time the invention was made to have a U-shaped electrode according to the teaching of Masuda in order to create a contact electrode as a matter of design choice, since it has been held that the configuration of the electrode was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed electrode (22 , in this case) was significant). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


4.	Claims 2, 4, 6-7, 9-11, 15 are rejected under 35 U.S.C. 103 as being obvious over Salman et al (US 2008/0247101 A1) in view of Masuda et al. (US Patent 6,358,782) and Chen et al. (US PGPUB 2010/0178761 A1)

Regarding claim 2: Salman teaches in Fig 2, 6-7 and [0026] , [0039] a ground pad portion 79 integrally connected to the penetrating electrode portion and extending in the horizontal direction over the SOI substrate; 

Salman does not explicitly talk about a passivation film covering the ground pad portion; and at least one connection terminal formed over the passivation film and connected to the ground pad portion through a contact hole formed in the passivation film.

Chen teaches in Fig. 1M a passivation film (152) covering the ground pad portion (horizontal portion of 145); and at least one connection terminal 155 formed over the passivation film 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Chen’s teachings to Salman’s semiconductor device to avoid shorts or leakage paths without compromising process yield (Chen, [0005], [0006])

Regarding claim 4: Salman teaches in Fig. 2 wherein the conductive ion implantation region 37 is formed entirely on a surface of the bulk substrate.

Regarding claim 6: Salman teaches in Fig. 15 about  a plurality of interconnection structures arranged on the integrated circuit portion and connected to the integrated circuit portion ([0037] teaches contact openings 76 to the metal silicide contact regions and therefore would have contact plugs/interconnect structures);

Salman does not explicitly talk about an intermetal insulating film for mutually insulating the plurality of interconnection structures from each other; and
wherein the penetrating electrode portion penetrates the intermetal insulating film.

Chen teaches in Fig. 1M about an intermetal insulating film for mutually insulating the plurality of interconnection structures from each other; and
wherein the penetrating electrode portion penetrates the intermetal insulating film.



Regarding claim 7: Chen teaches in Fig. 1M about a penetrating insulating portion 141 surrounding at least a portion of the penetrating electrode portion 145 at a position spaced apart from the penetrating electrode portion in the horizontal direction (141 is paced apart from 145 by liner 142)  and extending in the vertical direction through the semiconductor body layer and the buried insulating film.

Regarding claim 9: As explained in claim 1, Salman teaches all the limitations except explicitly talking about a front-end-of-line (FEOL) structure including an integrated circuit portion formed on the active surface of the semiconductor body layer.


Chen teaches in Fig. 1M about a front-end-of-line (FEOL) structure 12/22 etc. including an integrated circuit portion formed on the active surface of the semiconductor body layer.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize from combine Chen’s teachings that Salman’s integrated circuit portion is the FEOL structure which is well known in the art.

Regarding claim 10: Chen teaches a back-end-of-line (BEOL) structure (M1-M4, V1-V3 etc.) formed on the FEOL structure and
comprising a plurality of interconnection structures connected to the integrated circuit portion, wherein the penetrating electrode portion comprises a portion penetrating the BEOL structure in the vertical direction.

Regarding claim 11: Chen teaches in Fig. 1M about  a plurality of passivation films (41, 61, 81 , 111 etc.) covering the BEOL structure; 
a ground pad portion extending in a horizontal direction (horizontal portion of 145) over an upper surface of the plurality of passivation films and integrally connected to the penetrating electrode portion 145; and
a first connection terminal 155 formed over the plurality of passivation films and connected to the ground pad portion.


Regarding claim 15: Salman teaches in Fig. 2 wherein the conductive ion implantation region is formed entirely on a surface of the bulk substrate contacting with the buried insulating film.


Allowable Subject Matter
5.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein a vertical distance from the 
wherein a vertical length of the first connection terminal is less than a vertical length of the at least one second connection terminal” in combination with other limitations as a whole.

Response to Arguments
6.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897